Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

DETAILED ACTION

Claim status
Claims 1-18 are pending
Claims 1-18 are under examination

Election/Restrictions
Applicant’s election of the following invention in the reply filed on 12/21/2021 is acknowledged.  
Applicant's election with traverse is acknowledged.  The traversal is on the ground(s) that there is no serious search burden between the product and method claims. 
This is found persuasive because examiner was able to provide art which satisfied the limitations of the product claims as well as being able to satisfy the limitations of all the method claims.
Rejoinder
The restriction requirement between Groups I-II is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/14/2021, 6/01/2021, 8/12/2021, and 1/31/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (p. 48, line 14s 16-17, p. 59, line 23). Applicant is required to amend or delete the embedded hyperlink and/or other form of browser-executable code. For example, “www” can be replaced with “world wide web” as the URL code. See MPEP §  608.01.


Claim Rejections - 35 USC § 112(a)
(Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 

Independent claim 1 encompass a genus of gRNA comprising a continuous region of 18-24 nucleotides in a region in SEQ ID NO: 104, 105, 135, 141, 153, 167, or 172, and a nuclease-deficient CRISPR protein and transcription activator.  
	Dependent claim 2 encompasses a genus of gRNA comprising SEQ ID NO: 45, 46, 58, 59, 60, 135, 141, 153, 155, 156, 157, 159, 167, or 172, as well as related sequences with 1 to 3 bases deleted, substituted, inserted and/or added.
	Dependent claim 3 encompass a genus of gRNA that are from two different sequences.
	Dependent claims 4-7 encompass a genus of nuclease-deficient CRISPR proteins and transcription activators.
Dependent claims 8-10 encompass a genus of promoters for the gRNAs and CRISPR proteins.
Dependent claim 11 encompasses a genus of gRNA comprising SEQ ID NO: 45, 46, or 59, in which 1 to 3 bases deleted, substituted, inserted and/or added.
Dependent claim 12 encompasses a genus of gRNA comprising SEQ ID NO: 59, in which 1 to 3 bases deleted, substituted, inserted and/or added.
Dependent claims 13-16 encompass a genus of vectors comprising the gRNAs and CRISPR proteins.
Dependent claims 17-18 encompass a genus of methods for treating or preventing muscular dystrophies comprising the gRNAs and CRISPR proteins and vectors thereof.
Under the written description guidelines (see MPEP 2163) the Examiner is directed to determine whether one skilled in the art would recognize that the Applicant was in possession of the claimed invention as a whole at the time of filing.  The following considerations are critical to this determination.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
	Accordingly, to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.
ACTUAL REDUCTION TO PRACTICE
In regard to claims 1 encompassing a genus of encompass a genus of gRNA comprising a continuous region of 18-24 nucleotides in a region in SEQ ID NO: 104, 105, 135, 141, 153, 167, or 172, and a nuclease-deficient CRISPR protein and transcription activator, the specification provides a description for a genus of 21 nucleotide (nt) gRNAs including SEQ ID NO:135, 141, 153, 167, and 172. Furthermore, the specification describes the 21 nt gRNAs SEQ ID NO:45 and 46, which are of the larger 32 nt SEQ ID NO:104. Furthermore, the specification describes the 21 nt gRNAs SEQ ID NO:58, 59, 60, 155, 156, 157, and 159, which are of the larger 494 nt SEQ ID NO:105 (see Tables 1 & 3 of Applicant’s specification). All of these SEQ ID Nos correspond to the promoter, first exon, and first intron in the untranslated region of the human Utrophin gene.  However, Applicant’s specification has provided no description of gRNA other than 21 nt, nor other gRNA from the larger SEQ ID NO:104 and 105.
In regard to dependent claim 2 encompassing a genus of gRNA comprising SEQ ID NO: 45, 46, 58, 59, 60, 135, 141, 153, 155, 156, 157, 159, 167, or 172, as well as related sequences with 1 to 3 bases deleted, substituted, inserted and/or added, as 
	In regard to dependent claim 3 encompassing a genus of gRNA that are from two different sequences, Applicant discloses sgRNA that are chimeric spacer/tracr gRNA.
In regard to dependent claims 4-7 encompassing a genus of nuclease-deficient CRISPR proteins and transcription activators, Applicant discloses dCas9 proteins with VP64 based transcription activators.
In regard to dependent claims 8-10 encompassing a genus of promoters for the gRNAs and CRISPR proteins, Applicant discloses U6 gRNA promoter and EFS Cas promoter.
In regard to dependent claims 11 and 12 encompassing a genus of gRNA comprising SEQ ID NO: 45, 46, or 59, in which 1 to 3 bases deleted, substituted, inserted and/or added., as stated supra, Applicant’s specification describes only the 21 nt gRNA corresponding to the SEQ ID Nos with no deletions, substitutions, insertions, or additions.
Dependent claims 13-16 encompass a genus of vectors comprising the gRNAs and CRISPR proteins, Applicant discloses AAV vectors.
In regard to dependent claims 17-18 encompassing a genus of methods for treating or preventing muscular dystrophies comprising the gRNAs and CRISPR proteins and vectors thereof, Applicant discloses a prophetic example of using the gRNAs or utrophin gene upregulation in primate model. 


DISCLOSURE OF STRUCTURE
The Applicant has provided a genus of gRNA that are 21 nt in length that correspond to SEQ ID NO: 45, 46, 58-60, 135, 141, 153, 156, 157, 159, and 167 that predictably function with a dCas9 in the regulatory region of the human utrophin gene. However, Applicant’s specification demonstrates that many gRNA do not predictably function with a dCas9 in the regulatory region of the human utrophin gene (Tables 1 & 3, see Fig. 7, and SEQ ID Nos 155 and 172), and does not demonstrate that any deletion, substitution, insertion, or addition of the claimed sequences can predictably function with a dCas9. Furthermore, beyond targeting the several thousand nucleotide regulatory region of the human utrophin gene, the specification does not indicate a relationship between the structure of the claimed genus of gRNA and the ability to predictably bind a dCas and regulate the human utrophin gene.  

As mentioned in above, has provided a genus of gRNA that are 21 nt in length that correspond to SEQ ID NO: 45, 46, 58-60, 135, 141, 153, 156, 157, 159, and 167 that predictably function with a dCas9 in the regulatory region of the human utrophin gene.
The breadth of the claims encompasses a genus of gRNA that encompass any deletion, substitution, insertion, or addition, yet the present specification provides no guidance nor description which modification would result in a gRNA that would predictably function with a dCas9 in the regulatory region of the human utrophin gene, therefore the skilled artisan would not know what rational approach to take to make the genus of gRNA with any predictable outcome on susceptibility to viral infection.  Therefore, it is incumbent on the applicant to provide this nexus between structure and function, in order to be given credit for possession of the claimed genus of gRNA.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
The method of making the claimed invention is not well established. Although the making of gRNA was known in the state of the art based on computer algorithms and 
In regard to the nature of the claimed deletions, substitutions, insertions, and/or additions, as stated supra, Applicant’s specification provides no examples or descriptions of this genus of modifications. Furthermore, although it was known that gRNA lengths can be successfully modified by the addition or deletion of nucleotides at the 5’end of the gRNA, the inclusion of any deletions, substitutions, insertions, and/or additions was known to have unpredictably effects on dCas9 binding with the gRNA. For example, Boyle et al., (PNAS, 2017, 114:5461-5466) demonstrates that even a single nucleotide mismatch in a gRNA can significantly affect dCas9 binding to a target sequence (see Fig. 2 of Boyle). 
Applicant has claimed a genus of genetically modified gRNA comprising any deletions, substitutions, insertions, and/or additions that are to target dCas9 to the human Utrophin gene for its activation, yet the specification has not disclosed such genus, and has not set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that Applicant was in possession of the claimed genus of gRNAs. Furthermore, the state of the art indicated that making the claimed genus of gRNA that can predictably allow dCas9 binding is not well established and would require undue experimentation.
CONCLUSION
Therefore, the Examiner concludes that there is insufficient written description of the instantly claimed genus of gRNA. Specifically, there is limited description of the 

 Claim Rejections - 35 USC § 112(a)
(Scope of Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for SEQ ID NO: 45, 46, 58, 59, 60, 135, 141, 153, 156, 157, 159, and 167, as well as gRNA from 18-24 nucleotides from SEQ ID NO:104 and 105 for treating muscular dystrophies, does not reasonably provide enablement for SEQ ID NO: 155 and 172, as well as related sequences with 1 to 3 bases deleted, substituted, inserted and/or added.  The specification does not practice the invention commensurate in scope with these claims.
SCOPE OF THE INVENTION 
The breadth of the claims encompasses a genus of gRNA.  As discussed supra, the specification fails to describe the genus of gRNA and would require undue experimentation to discover these gRNA.  The specification only discloses and provides guidance for a limited number of gRNA species.  
Independent claim 1 encompass a genus of gRNAs comprising a continuous region of 18-24 nucleotides in a region in SEQ ID NO: 104, 105, 135, 141, 153, 167, or 172, and a nuclease-deficient CRISPR protein and transcription activator, while the specification only discloses a fixed number of species of said gRNAs.  
	Dependent claim 2 encompasses a genus of gRNA comprising SEQ ID NO: 45, 46, 58, 59, 60, 135, 141, 153, 155, 156, 157, 159, 167, or 172, as well as related sequences with 1 to 3 bases deleted, substituted, inserted and/or added.
	Dependent claim 3 encompass a genus of gRNA that are from two different sequences.
	Dependent claims 4-7 encompass a genus of nuclease-deficient CRISPR proteins and transcription activators.
Dependent claims 8-10 encompass a genus of promoters for the gRNAs and CRISPR proteins.
Dependent claim 11 encompasses a genus of gRNA comprising SEQ ID NO: 45, 46, or 59, in which 1 to 3 bases deleted, substituted, inserted and/or added.
Dependent claim 12 encompasses a genus of gRNA comprising SEQ ID NO: 59, in which 1 to 3 bases deleted, substituted, inserted and/or added.
Dependent claims 13-16 encompass a genus of vectors comprising the gRNAs and CRISPR proteins.
Dependent claims 17-18 encompass a genus of methods for treating or preventing muscular dystrophies comprising the gRNAs and CRISPR proteins and vectors thereof.
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: “Enablement is not precluded by the necessity for some 'experimentation.'”  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2)  the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
The office has analyzed the specification in direct accordance to the factors outlined in In re Wands. MPEP 2164.04 states: "[W]hile the analysis and conclusion of a 
ACTUAL REDUCTION TO PRACTICE
In regard to claims 1 encompassing a genus of encompass a genus of gRNA comprising a continuous region of 18-24 nucleotides in a region in SEQ ID NO: 104, 105, 135, 141, 153, 167, or 172, and a nuclease-deficient CRISPR protein and transcription activator, the specification provides a description for a genus of 21 nucleotide (nt) gRNAs including SEQ ID NO:135, 141, 153, 167, and 172. Furthermore, the specification describes the 21 nt gRNAs SEQ ID NO:45 and 46, which are of the larger 32 nt SEQ ID NO:104. Furthermore, the specification describes the 21 nt gRNAs SEQ ID NO:58, 59, 60, 155, 156, 157, and 159, which are of the larger 494 nt SEQ ID NO:105 (see Tables 1 & 3 of Applicant’s specification). All of these SEQ ID Nos correspond to the promoter, first exon, and first intron in the untranslated region of the human Utrophin gene.  However, Applicant’s specification has provided no description of gRNA other than 21 nt, nor other gRNA from the larger SEQ ID NO:104 and 105.
In regard to dependent claim 2 encompassing a genus of gRNA comprising SEQ ID NO: 45, 46, 58, 59, 60, 135, 141, 153, 155, 156, 157, 159, 167, or 172, as well as related sequences with 1 to 3 bases deleted, substituted, inserted and/or added, as stated supra, Applicant’s specification describes only the 21 nt gRNA corresponding to SEQ ID Nos 155 and 172 in particular are functional in the claimed method of treatment. Specifically, SEQ ID Nos: 155 and 172 are shown to down regulated utrophin expression (Table 1, p. 55 and p. 56).
	In regard to dependent claim 3 encompassing a genus of gRNA that are from two different sequences, Applicant discloses sgRNA that are chimeric spacer/tracr gRNA.
In regard to dependent claims 4-7 encompassing a genus of nuclease-deficient CRISPR proteins and transcription activators, Applicant discloses dCas9 proteins with VP64 based transcription activators.
In regard to dependent claims 8-10 encompassing a genus of promoters for the gRNAs and CRISPR proteins, Applicant discloses U6 gRNA promoter and EFS Cas promoter.
In regard to dependent claims 11 and 12 encompassing a genus of gRNA comprising SEQ ID NO: 45, 46, or 59, in which 1 to 3 bases deleted, substituted, inserted and/or added., as stated supra, Applicant’s specification describes only the 21 nt gRNA corresponding to the SEQ ID Nos with no deletions, substitutions, insertions, or additions.
Dependent claims 13-16 encompass a genus of vectors comprising the gRNAs and CRISPR proteins, Applicant discloses AAV vectors.
In regard to dependent claims 17-18 encompassing a genus of methods for treating or preventing muscular dystrophies comprising the gRNAs and CRISPR 
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
The method of making the claimed invention is not well established. Although the making of gRNA was known in the state of the art based on computer algorithms and required PAM motifs, one of skill in the art would neither expect nor predict the appropriate functional change in the human Utrophin gene with gRNAs that encompass any deletion, substitution, insertion, or addition. 
In regard to the nature of the claimed deletions, substitutions, insertions, and/or additions, as stated supra, Applicant’s specification provides no examples or descriptions of this genus of modifications. Furthermore, although it was known that gRNA lengths can be successfully modified by the addition or deletion of nucleotides at the 5’end of the gRNA, the inclusion of any deletions, substitutions, insertions, and/or additions was known to have unpredictably effects on dCas9 binding with the gRNA. For example, Boyle et al., (PNAS, 2017, 114:5461-5466) demonstrates that even a single nucleotide mismatch in a gRNA can significantly affect dCas9 binding to a target sequence (see Fig. 2 of Boyle). 
Since the prior art at the effective filing date of the present application did not provide guidance for making and using the claimed genus of gRNA, it is incumbent upon the instant specification to do so. The physiological art is recognized as unpredictable (MPEP 2164.03). As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires: “That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of Ex parte Maize!.). In view of the foregoing, due to the lack of sufficient guidance provided by the specification regarding the issues set forth above, the state of the relevant art, and the breadth of the claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention. 
				CONCLUSION
In conclusion, since the art teaches that success of said method is prone to influence by the sequences of the gRNA, and is highly unpredictable with respect to gRNA mediated binding of dCas9 to the human Utrophin gene, and the specification does not provide ample guidance with respect to achieving the unexpected results beyond the gRNA of SEQ ID NO: 45, 46, 58, 59, 60, 135, 141, 153, 156, 157, 159, and 167, as well as gRNA from 18-24 nucleotides from SEQ ID NO:104 and 105 for treating muscular dystrophies, and one would be burdened with undue experimentation to use the claimed invention for upregulating the expression of the human utrophin gene to treat muscular dystrophies. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 8-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wojtal et al., (AJHG, 2016, 98:90-101, see IDS filed 6/01/2021).
			SEQ ID NO:105 embodiment

Wojtal teaches CRISPR/gRNA based compositions for increasing gene expression of human utrophin gene. Specifically, in regard to claim 1, Wojtal teaches a plasmid comprising
A sequence encoding a dCas9-VP160 fusion protein, and
gRNAs to target the human utrophin gene including gRNA “A1” (p. 91, Materials & Methods, p. 93, Fig. 1). Specifically, Wojtal teaches the gRNA of “A1” is GCGCCCCGTCAATCAGCGCCGG (Table S1), which targets a contiguous 22 nucleotide region in SEQ ID NO: 105. 
In regard to claim 3, Wojtal teaches the gRNA is a sgRNA comprising spacer and tracer sequences. 
In regard to claim 6, as stated supra, Wojtal teaches a dCas9.
claims 8-10 and 13-14, Wojtal teaches that the gRNA are expressed from the dCas9VP160 plasmid from Addgene (Cat #48240), which comprises a U6 promoter operably linked to the sgRNA scaffold and a CAG promoter with CMV enhancer operably linked to the dCas9.
Accordingly, Wojtal anticipates instant claims.

Claims 1-3, 6, 8-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wojtal et al., (AJHG, 2016, 98:90-101, see IDS filed 6/01/2021).
			SEQ ID NO:156 embodiment

Wojtal teaches CRISPR/gRNA based compositions for increasing gene expression of human utrophin gene. Specifically, in regard to claim 1, Wojtal teaches a plasmid comprising
A sequence encoding a dCas9-VP160 fusion protein, and
gRNAs to target the human utrophin gene including gRNA “A2” (p. 91, Materials & Methods, p. 93, Fig. 1). Specifically, Wojtal teaches the gRNA of “A2” is GATCAGCCCCACTACGTTCCCGG” (Table S1), which targets a contiguous 23 nucleotide region in SEQ ID NO:105. 
In regard to claim 2, A2 targets a contiguous 19 nucleotide region in SEQ ID NO: 156. 
In regard to claim 3, Wojtal teaches the gRNA is a sgRNA comprising spacer and tracer sequences. 
In regard to claim 6, as stated supra, Wojtal teaches a dCas9.
claims 8-10 and 13-14, Wojtal teaches that the gRNA are expressed from the dCas9VP160 plasmid from Addgene (Cat #48240), which comprising a U6 promoter operably linked to the sgRNA scaffold and a CAG promoter with CMV enhancer operably linked to the dCas9.
Accordingly, Wojtal anticipates instant claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 3, 6, 8-10, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al., (US 2021/0102206, filed 11/25/2020, a continuation of PCT/US2018/036350, filed 6/06/2018), in view of Liao et al., (Cell, 2017, 171:1495-1507, see IDS filed 8/12/2021).

Liao teaches gRNA based compositions for increasing gene expression to treat a disease in vivo (Abstract). Specifically, in regard to claim 1, Liao teaches a polynucleotide comprising
A sequence encoding a dCas9-VP64 fusion protein ([0016-0017, 0052, 0083-0085, 0091], see Fig. 8E), and
A gRNA to target the utrophin gene in a human subject [0016, 0018, 0115, 0130-0137, 0176, 0213]. Specifically, Liao teaches a gRNA of “T10” in exon 1 of the untranslated regulatory region of the utrophin gene (see Fig. 6A & 6B). Importantly, Liao et al. in their non-patent literature of Liao et al. (2017) evidence that the sequence of gRNA T10 is TGCTGCGGGCTGGGAGG (Table S1), which is encompassed by instant SEQ ID NO: 105. In regard to the length of the gRNA target sequence, Liao teaches gRNA range between 14-30 nucleotides in length and are typically about 20 nt in length for use with a dCas9 [0094-0095, 0135 0138]. 
claim 3, Liao teaches the gRNA is a sgRNA comprising spacer and tracer sequences ([0213], see Fig. 1C). 
In regard to claim 6, as stated supra, Liao teaches a dCas9.
In regard to claims 8-10, Liao teaches that the gRNA are operably linked to a U6 promoter, which the Cas9 is operably linked to a CMV promoter [0108, 0210 0218, 0256].
In regard to claims 13-15, Liao teaches the polynucleotide is in a viral vector such as adenovirus or lentivirus [0127, 0144, 0210].
In regard to claims 17 and 18, Liao teaches the polynucleotide and vector thereof are to be administered to a subject to treat Duchenne muscular dystrophy (DMD) [0032, 0189, 0213, 0253-0254].
However, Liao is silent to a preferred embodiment of a polynucleotide and method of use comprising a gRNA that is between 18-24 nucleotides in length that targets a region in human utrophin encompassed by SEQ ID NO: 105.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to prepare such a polynucleotide and practice said method to enhance human utrophin gene expression because each of the individual elements of the instant claims are independently presented by Liao as embodiments and are taught that they can be combined in various embodiments; therefore a combination of all the elements into a single embodiment would be apparent to an artisan skilled in gene therapy in light of the Supreme Court’s KSR decision (see MPEP 2143 Exemplary Rationale (A)). Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 4, 5, 7, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al., (US 2021/0102206, filed 11/25/2020, a continuation of PCT/US2018/036350, filed 6/06/2018), in view of Liao et al., (Cell, 2017, 171:1495-1507, see IDS filed 8/12/2021), as applied to claims 1, 6 and 14, in further view of Xie et al., (US 2018/0163188, filed 6/11/2017).

As discussed previously, Liao suggests gRNA and dCas9 based compositions and methods for increasing gene expression of the human utrophin gene.
In regard to claim 4, Liao suggests a dCas9 comprising VP64 and RTA activation domains [0084, 0117].
claims 15-16, Liao suggests AAV vectors for said compositions and methods, and specifically teaches that AAV9 is especially good for treating muscular dystrophies because of its tropism for skeletal muscle [0013, 0032, 0170, 0210, 0213, 0221, 0223]. 
However, Liao does not provide a preferred embodiment of an AAV vector comprising a gRNA and dCas9 comprising VP64 and RTA transactivation domains because of the limited capacity of AAV vectors [0241].
Similar to Liao, Xie teaches gRNA and dCas9 based compositions and methods for increasing gene expression of genes.
In regard to claim 4, Xie teaches a mini-SaCas9 comprising truncated VP64 and RTA activation domains (alias VTR) ([0041, 0044, 0045], Fig.10, 12, 13).
In regard to claim 5, Xie teaches the amino acid sequence of SEQ ID NO:30 for the mini-SasCas9 and truncated VP64/RTA activation domains, which is 91% identical to SEQ ID NO:117 (see SCORE search 2/04/2022, rapbm. File, result #6).
In regard to claim 7, as stated supra, Xie teaches a SaCas9 derived from S. aureus.
In regard to claims 15-16, Xie teaches a single AAV vector comprising the CRISPR/Cas9 system (see Figs. 12 & 13).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the dCas9 comprising VP64 and RTA transactivation domains as suggested by Liao, and substitute a dSaCas9 comprising the truncated VP64 and RTA activation domains of SEQ ID NO: 30 as taught by Xie with a reasonable expectation of success. The ordinary skilled artisan would have been 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARTHUR S LEONARD/Examiner, Art Unit 1633